Exhibit 10.1

EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into and effective
as of this 13th day of March, 2015, by and between CoCrystal Pharma, Inc., a
Delaware corporation (the “Company”), and Jeff Meckler (hereinafter, the
“Executive”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of the Company desires to assure the Company of
the Executive’s employment as the Interim Chief Executive Officer of the Company
and to compensate him therefor;
 
WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive’s attention and dedication to the Company; and
 
WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
1.           Definitions.  When used in this Agreement, the following terms
shall have the following meanings:
 
(a)           “Accrued Obligations” means:
 
(i)           all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii)           any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;
 
(iii)           any accrued but unpaid benefits provided under the Company’s
employee benefit plans, subject to and in accordance with the terms of those
plans; and
 
(iv)           rights to indemnification by virtue of the Executive’s position
as an officer or director of the Company or its subsidiaries and the benefits
under any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.
 
(b)            “Base Salary” means the salary provided for in Section 4(a)
hereof.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Bonus” means any bonus payable to the Executive pursuant to
Section 4(b) hereof.
 
(e)           “Cause” means:
 
(i)           a conviction of the Executive, or a plea of nolo contendere, to a
felony involving moral turpitude; or
 
(ii)           willful misconduct or gross negligence by the Executive
resulting, in either case, in material economic harm to the Company of any of
Related Entities; or
 
(iii)           a willful continued failure by the Executive to carry out the
reasonable and lawful directions of the Board; or
 
 
 

--------------------------------------------------------------------------------

 


(iv)           fraud, embezzlement, theft or dishonesty of a material nature by
the Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material economic harm to the Company
or any Related Entity; or
 
(v)           a willful material breach by the Executive of this Agreement.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(h)           “Commencement Date” means March 23, 2015.
 
(i)           “Common Stock” means the common stock of the Company, par value
$0.001 per share.
 
(j)           “Company Transaction” shall have the meaning set forth under the
Stock Option Plan.
 
(k)           “Competitive Activity” means an activity that is in direct
competition with the Company in any of the States within the United States, or
countries within the world, in which the Company or any of its Related Entities
conducts business with respect to a business in which the Company or any of its
Related Entities  engaged while the Executive was employed by the Company or any
of its Related Entities
 
(l)           “Confidential Information” means all trade secrets and information
disclosed to the Executive or known by the Executive as a consequence of or
through the unique position of his employment with the Company or any Related
Entity (including information conceived, originated, discovered or developed by
the Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business. Confidential Information
includes, but is not limited to, inventions, ideas, designs, computer
programs,  formulas, algorithms, trade secrets, works of authorship,
developmental or experimental work, processes, techniques, improvements, methods
of manufacturing, know-how, data, financial information and forecasts, product
plans, marketing plans and strategies,  contractual obligations and terms
thereof, data, documentation and other information, in whatever form disclosed,
relating to the Company or any Related Entity, including, but not limited to,
financial statements, financial projections, business plans, listings and
contractual obligations and terms thereof, components of intellectual property,
unique designs, methods of manufacturing or other technology of the Company or
any Related Entity.
 
(m)              “Disability” means the Executive’s inability, or failure, to
perform the essential functions of his position, with or without reasonable
accommodation, by reason of any medically determinable physical or mental
impairment.
 
(n)              “Related Entity” means any subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by Board in which the Company or a subsidiary holds a substantial ownership
interest, directly or indirectly.
 
(o)              “Restricted Period” shall be the Term of Employment and the six
(6) month period immediately following termination of the Term of Employment.
 
(p)              “Stock Option Plan” means the Company’s 2007 Equity Incentive
Plan, as amended from time to time, and any successor plan thereto.
 
(q)              “Term of Employment” means the period during which the
Executive shall be employed by the Company pursuant to the terms of this
Agreement.
 
(r)              “Termination Date” means the date on which the Term of
Employment ends.

 
 

--------------------------------------------------------------------------------

 


2.           Employment.
 
(a)           Employment and Term.  The Company hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Company during the Term
of Employment on the terms and conditions set forth herein.
 
(b)           Duties of Executive.  During the Term of Employment, the Executive
shall be employed and serve as the Interim Chief Executive Officer of the
Company, and shall have such duties typically associated with such title,
including, without limitation, supervising operations and management of the
Company and its subsidiaries with a focus on the Company achieving its strategic
objectives and increasing shareholder value. The Executive shall faithfully and
diligently perform all services as may be assigned to him by the Board, and
shall exercise such power and authority as may from time to time be delegated to
him by the Board.  The Executive shall devote his full business time, attention
and efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company.  The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its subsidiaries, (ii) interferes with the proper and efficient performance of
his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests.  Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (x) serve on corporate, civic or charitable
boards or committees, (y) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (z) manage personal investments, so long
as such activities do not significantly interfere with or significantly detract
from the performance of the Executive’s responsibilities to the Company in
accordance with this Agreement.
 
3.           Term.
 
(a)           Initial Term.
 
  The initial Term of Employment under this Agreement, and the employment of the
Executive hereunder, shall commence on the Commencement Date and shall expire on
the six month anniversary of the Commencement Date, unless sooner terminated in
accordance with Section 6 hereof (the “Initial Term”).
 
(b)           Renewal Terms.  At the end of the Initial Term, the Term of
Employment may continue (subject to earlier termination as provided in Section 6
hereof) upon terms and conditions mutually agreed upon by the Company and the
Executive prior to the Termination Date.
 
4.           Compensation.
 
(a)           Base Salary.  The Executive shall receive a Base Salary at the
monthly rate of $20,000 during the Term of Employment, with such Base Salary
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes.
 
(b)           Bonuses. During the Initial Term, the Board, in its sole and
absolute discretion, may pay to the Executive a bonus of up to $100,000 based on
satisfaction of performance criteria to be established by the Board.  The
Executive shall receive such bonus, if any, as the Board may in its sole and
absolute discretion determine.
 
5.           Expense Reimbursement and Other Benefits.
 
(a)           Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.  Any travel and commuting expenses that are taxable to the Executive
and are eligible for reimbursement, shall include a tax gross-up to cover any
applicable taxes.
 
 
 

--------------------------------------------------------------------------------

 



(b)           Compensation/Benefit Programs.  During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
offered by the Company to its personnel, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such
plans.  Notwithstanding the foregoing, during the Term of Employment, the
Executive may elect to not participate in the Company’s health and welfare plans
and the Executive will be eligible to receive a cash payment equal to the
Company’s cost of providing such benefits to the Executive under the Company’s
health and welfare plans, plus a tax gross-up amount to cover any applicable
taxes, payable in monthly installments consistent with the Company’s normal
payroll schedule.
 
(c)           Working Facilities.  During the Term of Employment, the Company
shall furnish the Executive with an office, secretarial help and such other
facilities and services suitable to his position and adequate for the
performance of his duties hereunder.  The principal place of Executive’s
employment shall be at the Company’s facilities in Tucker, Georgia; provided
that, the Executive may be required to travel on Company business during the
Term of Employment to Miami, Florida and the Company’s facilities in Bothell,
Washington.  For the sake of clarity, nothing in this Agreement shall limit the
ability of the Executive to work from his home in New York, New York from time
to time, so long as such working location does not interfere with the proper and
efficient performance of the Executive’s duties for the Company.
 
(d)           Stock Options. Effective as of the Commencement Date, the Company
shall grant to the Executive options to purchase up to 1.75 million shares of
the Company’s Common Stock, at an exercise price of per share equal to the fair
market value of such Common Stock, as determined by the Board, at the time of
grant (the “Stock Options”), subject to the terms and conditions set forth in
the Stock Option Agreement attached as Exhibit A hereto and made a part hereof,
and the provisions of the Stock Option Plan.  One-sixth of the Stock Options
shall vest on each of the one month anniversaries of the Commencement Date
immediately following the Commencement Date, subject to Executive’s continued
employment through the applicable vesting date and acceleration of vesting upon
termination of the Term of Employment hereunder as provided in Section 6 hereof.
 
(e)            Other Benefits.  The Executive shall be entitled to two weeks of
paid vacation during the Initial Term, to be taken at such times as the
Executive and the Company shall mutually determine and provided that no vacation
time shall significantly interfere with the duties required to be rendered by
the Executive hereunder.  The Executive shall receive such additional benefits,
if any, as the Board shall from time to time determine.
 
6.           Termination.
 
(a)           General.  The Term of Employment shall terminate upon the earliest
to occur of (i) the Executive’s death, (ii) a termination by the Company by
reason of the Executive’s Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by the Executive for any reason.  Upon any
termination of the Term of Employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its subsidiaries.
 
(b)           Termination Other Than By Company Without Cause.  The Term of
Employment is terminable by either party “at will”, for any reason or for no
reason by written notice of not less than twenty (20) days prior to the
effective date of such termination.  In the event that the Term of Employment is
terminated by either party for any reason or no reason, other than a termination
of the Term of Employment by the Company without Cause under Section 6(c) below,
Executive shall be entitled only to the Accrued Obligations.
 
(c)           Termination Without Cause and Company Transaction.  The Company
may terminate the Term of Employment at any time without Cause, by written
notice to the Executive not less than twenty (20) days prior to the effective
date of such termination.  In the event of a Company Transaction during the
Initial Term or if the Term of Employment is terminated by the Company without
Cause (other than due to the Executive’s death or Disability) during the Initial
Term, the Executive shall be entitled to:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           The Accrued Obligations, payable as and when those amounts would
have been payable had the Term of Employment not ended;
 
(ii)            Any unpaid Base Salary, payable as and when those amounts would
have been payable had the Initial Term not ended; and
 
(iii)            Vesting, immediately prior to such termination, in any Stock
Options that have not previously vested.
 
(d)           Termination Upon Termination Date.  In the event that Executive’s
employment with the Company terminates upon the expiration of the Term of
Employment, the Executive shall be entitled to only the Accrued Obligations.
 
(e)           Release.  Any payments and benefits due to Executive under this
Article 6 (other than the Accrued Obligations) shall be conditioned upon
Executive’s execution of a general release of claims in the form attached hereto
as Exhibit B (subject to such modifications as the Company reasonably may
request) that becomes irrevocable within 30 days of the Termination Date.  If
the foregoing release is executed and delivered and no longer subject to
revocation as provided in the preceding sentence, then such payments or benefits
shall be made or commence upon the thirtieth (30) day following the  Termination
Date.  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the Termination Date, and any
payments made thereafter shall continue as provided herein.  The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following the Termination Date.
 
(f)           Cooperation.  Following the Term of Employment, the Executive
shall give his assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his other business or personal commitments, in
any matter relating to his position with the Company, or his expertise or
experience as the Company may reasonably request, including his attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company.  In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient.  To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(f) upon his
presentation of documentation for such expenses and (ii) the Executive shall be
reasonably compensated for any continued material services as required under
this Section 6(f).
 
(g)           Return of Company Property.  Following the Termination Date, the
Executive or his personal representative shall return all Company property in
his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, phone,
PDA or similar device).
 
(h)           Compliance with Section 409A.
 
(i)           General. It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If the Executive or the Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Executive and on the Company).
 
 
 

--------------------------------------------------------------------------------

 


(ii)           Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.
 
(iii)           6 Month Delay for Specified Employees.
 
(A)           If the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”,
as that term is defined for purposes of Section 409A, shall be made before the
date that is six months after the Executive’s “separation from service” (or, if
earlier, the date of the Executive’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A and such deferral is required to
comply with the requirements of Section 409A.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.
 
(B)           For purposes of this provision, the Executive shall be considered
to be a “specified employee” if, at the time of his or her separation from
service, the Executive is a “key employee”, within the meaning of Section 416(i)
of the Code, of the Company (or any person or entity with whom the Company would
be considered a single employer under Section 414(b) or Section 414(c) of the
Code) any stock in which is publicly traded on an established securities market
or otherwise.
 
(iv)           No Acceleration of Payments.  Neither the Company nor the
Executive, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v)           Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
 
(vi)           Taxable Reimbursements and In-Kind Benefits.
 
(A)           Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made as soon as practicable, but in no event later than the last day of the
taxable year of the Executive following the year in which the expense was
incurred.
 
(B)           The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.
 
(C)           The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.
 
(vii)           Tax Gross-Ups.  Payment of any tax reimbursements under this
Agreement must be made by no later than the end of the taxable year of the
Executive following the taxable year of the Executive in which the Executive
remits the related taxes.
 
(viii)           No Guaranty of 409A Compliance.  Notwithstanding the foregoing,
the Company does not make any representation to the Executive that the payments
or benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
 
 

--------------------------------------------------------------------------------

 


7.           Restrictive Covenants.
 
(a)           Non-competition.  At all times during the Restricted Period, the
Executive shall not, directly or indirectly (whether as a principal, agent,
partner, employee, officer, investor, owner, consultant, board member, security
holder, creditor or otherwise), engage in any Competitive Activity, or have any
direct or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Executive’s ownership of Common Stock of the Company or
the acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and that are listed or admitted for trading on any United
States national securities exchange or that are quoted on the Nasdaq Stock
Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five] percent (5%) of any class of
capital stock of such corporation.; and, provided, however, that the Executive
may be employed by or otherwise associated with a business or entity of which a
subsidiary, division, segment, unit, etc. is in material direct competition with
the Company but as to which such subsidiary, division, segment, unit, etc. the
Executive has no direct or indirect responsibilities or involvement and provided
that the Executive does not breach any of the covenants this Section 7 below.
 
(b)           Nonsolicitation of Employees.  At all times during the Restricted
Period, the Executive shall not, directly or indirectly, for himself or for any
other person, firm, corporation, partnership, association or other entity employ
or attempt to employ or enter into any contractual arrangement with any
employee, consultant or independent contractor performing services for the
Company, or any Related Entity, unless such employee, consultant or independent
contractor, has not been employed or engaged by the Company for a period in
excess of six (6) months.
 
(c)           Confidential Information.  The Executive shall not at any time
divulge, communicate, use to the detriment of the Company or any Related
Entity or for the benefit of any other person or persons, or misuse in any way,
any Confidential Information pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company or any Related Entity (which shall
include, but not be limited to, information concerning the Company’s or any
Related Entity’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company and its Related Entities that
is received by the Executive in confidence and as a fiduciary, and the Executive
shall remain a fiduciary to the Company and its Related Entities with respect to
all of such information. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information as
required to perform his duties under this Agreement or to the extent required by
law.  If any person or authority makes a demand on the Executive purporting to
legally compel him to divulge any Confidential Information, the Executive
immediately shall give notice of the demand to the Company so that the Company
may first assess whether to challenge the demand prior to the Executive’s
divulging of such Confidential Information.  The Executive shall not divulge
such Confidential Information until the Company either has concluded not to
challenge the demand, or has exhausted its challenge, including appeals, if
any.  Upon request by the Company, the Executive shall deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) containing such Confidential Information.
 
(d)           Ownership of Developments.  All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, formulations, compositions of matter,
manufactured, developments, applications and discoveries, and all copyrights,
patents, trade secrets, or other intellectual property rights associated
therewith conceived, invented, made, developed or created by the Executive
during the Term of Employment either during the course of performing work for
the Company or its Related Entities, or their clients, or which are related in
any manner to the business (commercial or experimental) of the Company or its
Related Entities or their clients (collectively, the “Work Product”) shall
belong exclusively to the Company and its Related Entities and shall, to the
extent possible, be considered a work made by the Executive for hire for the
Company and its Related Entities within the meaning of Title 17 of the United
States Code.  To the extent the Work Product may not be considered work made by
the Executive for hire for the Company and its Related Entities, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product.  Upon the request of the
Company, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. The Executive shall further: (i) promptly
disclose the Work Product to the Company; (ii) assign to the Company or its
assignee, without additional compensation, all patent or other rights to such
Work Product for the United States and foreign countries; (iii) sign all papers
necessary to carry out the foregoing; and (iv) give testimony in support of his
inventions, all at the sole cost and expense of the Company.]
 
 
 

--------------------------------------------------------------------------------

 


(e)           Acknowledgment by Executive. The Executive acknowledges and
confirms that the restrictive covenants contained in this Section 7 (including
without limitation the length of the term of the provisions of this Section 7)
are reasonably necessary to protect the legitimate business interests of the
Company and its Related Entities, and are not overbroad, overlong, or unfair and
are not the result of overreaching, duress or coercion of any kind. The
Executive further acknowledges and confirms that the compensation payable to the
Executive under this Agreement is in consideration for the duties and
obligations of the Executive hereunder, including the restrictive covenants
contained in this Section 7, and that such compensation is sufficient, fair and
reasonable.  The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Section 7 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors.  The Executive acknowledges and confirms that his special knowledge
of the business of the Company and its Related Entities is such as would cause
the Company and its Related Entities serious injury or loss if he were to use
such ability and knowledge to the benefit of a competitor or were to compete
with the Company or its Related Entities in violation of the terms of this
Section 7. The Executive further acknowledges that the restrictions contained in
this Section 7 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.  The Executive expressly
agrees that upon any breach or violation of the provisions of this Section 7,
the Company shall be entitled, as a matter of right, in addition to any other
rights or remedies it may have, to (i) temporary and/or permanent injunctive
relief in any court of competent jurisdiction as described in Section 7(g)
hereof, and (ii) such damages as are provided at law or in equity. The existence
of any claim or cause of action against the Company or its Related Entities,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement of the restrictions contained in this Section 7.
 
(f)           Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Article 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.
 
(g)           Extension of Time.  If the Executive shall be in violation of any
provision of this Section 7, then each time limitation set forth in this Section
7 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.  If the Company or any Related Entity
seeks injunctive relief from such violation in any court, then the covenants set
forth in this Section 7 shall be extended for a period of time equal to the
pendency of such proceeding including all appeals by the Executive.
 
(h)           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 7 of this Agreement will cause irreparable harm and damage to the
Company, and its Related Entities, the monetary amount of which may be virtually
impossible to ascertain.  As a result, the Executive recognizes and hereby
acknowledges that the Company and its Related Entities shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section 7 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.
 
8.           Representations and Warranties of Executive.  The Executive
represents and warrants to the Company that:
 
(a)           The Executive’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
 
(b)           The Executive has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and
 
 
 

--------------------------------------------------------------------------------

 


(c)           In connection with Executive’s employment with the Company, he
will not use any confidential or proprietary information that he may have
obtained in connection with employment with any prior employer.
 
9.           Taxes.  Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.  In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
10.           Assignment.  The Company shall have the right to assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder, except by will or the laws of descent and distribution, or as
required to comply with the terms of a qualified domestic relations order.
 
11.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to principles of conflict of laws.
 
12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
13.           Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder,
including without limitation, the Company’s obligations under Section 6 and the
Executive’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.
 
14.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S.
mail.  Notice shall be sent (i) if to the Company, addressed to Cocrystal
Pharma, Inc., 19805 N. Creek Parkway, Bothell, WA  98011, Attention: Gary
Wilcox, and (ii) if to the Executive, to his address as reflected on the payroll
records of the Company, or to such other address as either party shall request
by notice to the other in accordance with this provision.
 
15.           Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
16.           Right to Consult with Counsel; No Drafting Party.  The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
 
 

--------------------------------------------------------------------------------

 


17.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions,  section or sections or article or articles
had not been inserted.  If such invalidity is caused by length of time or size
of area, or both, the otherwise invalid provision will be considered to be
reduced to a period or area which would cure such invalidity.
 
18.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
19.           Damages; Attorneys Fees.  Nothing contained herein shall be
construed to prevent the Company or the Executive from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement. In the event that either
party hereto seeks to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other.
 
20.           Waiver of Jury Trial.  The Executive hereby knowingly, voluntarily
and intentionally waives any right that the Executive may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.
 
21.           Section Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
22.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
COMPANY:


CoCrystal Pharma, Inc.






By: /s/ Gary Wilcox
Name: Gary
Wilcox                                                                      
Title: Chief Executive
Officer                                                                      




EXECUTIVE:


/s/ Jeff Meckler


Jeff Meckler



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF STOCK OPTION AGREEMENT


COCRYSTAL DISCOVERY, INC.
2007 EQUITY INCENTIVE PLAN, AS AMENDED
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
JEFFREY MECKLER


Agreement


1.           Grant of Option. CoCrystal Discovery, Inc. (the “Company”) hereby
grants, as of [                             ] (“Date of Grant”), to Jeffery
Meckler (the “Optionee”) an option (the “Option”) to purchase up to 1,750,000
shares of the Company’s Common Stock, $0.0001 par value per share (the
“Shares”), at an exercise price per share equal to $[         ] (the “Exercise
Price”).  The Option shall be subject to the terms and conditions set forth
herein.  The Option is being granted pursuant to the Company’s 2007 Equity
Incentive Plan (the “Plan”), which is incorporated herein for all purposes.  The
Option is a Nonqualified Stock Option, and not an Incentive Stock Option.  The
Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.
 
2.           Definitions.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.
 
3.           Exercise Schedule.  Except as otherwise provided in Sections 6 or 9
of this Agreement, or in the Plan, the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the
percentage of Shares granted as indicated beside the date, provided that the
continuous service of the Optionee with the Company or a Related Company
continues through and on the applicable Vesting Date:
 
 

   Percentage of Shares  Vesting Date    
1/6    
1/6    
1/6    
1/6    
1/6    
1/6    
 [                   ], 2015
 [                   ], 2015
 [                   ], 2015
 [                   ], 2015
 [                   ], 2015
 [                   ], 2015
 

                                                              
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s continuous service with the Company or a Related
Company, any unvested portion of the Option shall terminate and be null and
void.
 
4.           Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised
after both (a) receipt by the Company of such written notice accompanied by the
Exercise Price and (b) arrangements that are satisfactory to the Plan
Administrator in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements.  No Shares
shall be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.
 
 
 

--------------------------------------------------------------------------------

 


5.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the
Optionee:  (a) cash; (b) check; (c) pursuant to a “cashless exercise” procedure,
by delivery of a properly executed exercise notice together with such other
documentation, and subject to such guidelines, as the Plan Administrator shall
require to effect an exercise of the Option and delivery to the Company by a
licensed broker acceptable to the Company of proceeds from the sale of Shares
sufficient to pay the Exercise Price and any applicable income or employment
taxes, or (d) such other consideration or in such other manner as may be
determined by the Plan Administrator in its absolute discretion.
 
6.           Termination of Option.
 
(a)           General.  Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:
 
(i)           unless the Plan Administrator otherwise determines in writing in
its sole discretion, three years after the date on which the Optionee’s
continuous service with the Company or a Related Company is terminated other
than by reason of by the Company or a Related Company for Cause;
 
(ii)           immediately upon the termination of the Optionee’s continuous
service with the Company or a Related Company by the Company or a Related
Company for Cause; or
 
(iii)           the tenth anniversary of the date as of which the Option is
granted.
 
7.           Transferability.  Unless otherwise determined by the Plan
Administrator, the Option granted hereby is not transferable otherwise than by
will or under the applicable laws of descent and distribution, and during the
lifetime of the Optionee the Option shall be exercisable only by the Optionee,
or the Optionee’s guardian or legal representative. In addition, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate the Option, or in the event of any levy upon
the Option by reason of any execution, attachment or similar process contrary to
the provisions hereof, the Option shall immediately become null and void.  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
 
8.           No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.
9.           Acceleration of Exercisability of Option.
 
(a)           Acceleration Upon Certain Terminations.  This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, the Optionee’s employment is terminated by
the Company without Cause (other than due to the Optionee’s death or
Disability).
 
(b)           Acceleration Upon a Company Transaction.  This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee's continuous
service with the Company or a Related Company, there is a “Company Transaction,”
as defined in the Plan.
 
10.           No Right to Continued Employment.  Neither the Option nor this
Agreement shall confer upon the Optionee any right to continued employment or
service with the Company.
 
11.           Law Governing.  This Agreement shall be governed in accordance
with and governed by the internal laws of the State of Washington.
 
12.           Interpretation / Provisions of Plan Control. This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Plan
Administrator as may be in effect from time to time. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. The Optionee accepts the Option subject to
all of the terms and provisions of the Plan and this Agreement.  The undersigned
Optionee hereby accepts as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions arising under the
Plan and this Agreement, unless shown to have been made in an arbitrary and
capricious manner.
 
 
 

--------------------------------------------------------------------------------

 


13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to Cocrystal Pharma, Inc., 19805 N. Creek Parkway,
Bothell, WA  98011, Attention: Gary Wilcox, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.
 
14.           Section 409A.
 
(a)           It is intended that the Option awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price may never be less than the Fair Market Value of a
Share on the Date of Grant and the number of shares subject to the Option is
fixed on the original Date of Grant, (ii) the transfer or exercise of the Option
is subject to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and
(iii) the Option does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Option.  The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Optionee’s prior written consent if and to the extent that such
amendment, adjustment, assumption or substitution, conversion or modification
would cause the award to violate the requirements of Section 409A.  In the event
that either the Company or the Optionee believes, at any time, that any benefit
or right under this Agreement is subject to Section 409A, then the Plan
Administrator may (acting alone and without any required consent of the
Optionee) amend this Agreement in such manner as the Plan Administrator deems
necessary or appropriate to be exempt from or otherwise comply with the
requirements of Section 409A (including without limitation, amending the
Agreement to increase the Exercise Price to such amount as may be required in
order for the Option to be exempt from Section 409A).
 
(b)           Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that the Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
[      ] day of  [                           ], 2015.
 
COMPANY:
CoCrystal Discovery, Inc.
 
By:
[                        ]
 
The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.
 
Dated:                                                                OPTIONEE:
 
By:                                                                
Jeffrey Meckler







 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1.           Jeff Meckler (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Section 6
(other than the Accrued Obligations) of the Employment Agreement to which this
release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge CoCrystal Pharma, Inc. (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Executive acknowledges that the Company encouraged him to consult
with an attorney of his choosing, and through this General Release of Claims
encourages him to consult with his attorney with respect to possible claims
under the Age Discrimination in Employment Act (“ADEA”) and that he understands
that the ADEA is a Federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefits and
benefit plans.  Without limiting the generality of the release provided above,
Executive expressly waives any and all claims under ADEA that he may have as of
the date hereof.  Executive further understands that by signing this General
Release of Claims he is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments or benefits pursuant to Section 6 of the Employment Agreement, (ii) any
rights or claims that may arise as a result of events occurring after the date
this General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company.
 
2.           Executive represents that he has not filed against the Released
Parties any complaints, charges, or lawsuits arising out of his employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of, any charges, lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to commence a Proceeding to challenge whether Executive
knowingly and voluntarily waived his rights under ADEA.
 
3.           Executive hereby acknowledges that the Company has informed him
that he has up to twenty-one (21) days to sign this General Release of Claims
and he may knowingly and voluntarily waive that twenty-one (21) day period by
signing this General Release of Claims earlier.  Executive also understands that
he shall have seven (7) days following the date on which he signs this General
Release of Claims within which to revoke it by providing a written notice of his
revocation to the Company.
 
4.           Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware applicable to contracts made and to be performed entirely
within such State.
 
5.           Executive acknowledges that he has read this General Release of
Claims, that he has been advised that he should consult with an attorney before
he executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
 
6.           This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.[date, signature]
 
 
 

--------------------------------------------------------------------------------

 

Cocrystal Pharma, Inc.
19805 North Creek Parkway
Bothell, WA 98011


March 17, 2015




Jeffrey Meckler
Via email


RE:           Amendment of Employment Agreement, dated as of March 13, 2015


Dear Mr. Meckler:


This letter agreement amends that certain Employment Agreement between Cocrystal
Pharma, Inc. (the “Company”) and yourself, dated as of March 13, 2015. In
accordance with our mutual agreement, the Employment Agreement is hereby amended
as follows:


Section 1(h) shall be deleted in its entirety and replaced with the following
language:


(h)           “Commencement Date” means the date immediately subsequent to the
date of filing of the Company’s Annual Report on Form 10-K with the Securities
and Exchange Commission.


Section 5(d) shall be deleted in its entirety and replaced with the following
language:


(d)           Stock Options. Effective as of March 23, 2015, the Company shall
grant to the Executive options to purchase up to 1.75 million shares of the
Company’s Common Stock, at an exercise price of per share equal to the fair
market value of such Common Stock, as determined by the Board, at the time of
grant (the “Stock Options”), subject to the terms and conditions set forth in
the Stock Option Agreement attached as Exhibit A hereto and made a part hereof,
and the provisions of the Stock Option Plan.  The Stock Options shall vest in
six approximately equal monthly installments, with the first vesting date being
April 23, 2015, subject to Executive’s continued employment through the
applicable vesting date and acceleration of vesting upon termination of the Term
of Employment hereunder as provided in Section 6 hereof.


In all other respects, the Employment Agreement is hereby affirmed.




Sincerely yours,


/s/ Gary Wilcox


Gary Wilcox, Chief Executive Officer








AGREED:


/s/ Jeffrey Meckler
Jeffrey Meckler



